Citation Nr: 1402038	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-02 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1970, to include service in the Republic of Vietnam.  The Veteran is service-connected for multiple disabilities and, since March 8, 2007, has been in receipt of a total disability rating (100 percent) based on individual unemployability as a result of service-connected disabilities (TDIU).

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2009, the Veteran testified at a hearing at the RO; a transcript of this hearing is of record.  In September 2013, the Veteran testified at a hearing before the undersigned; a transcript of this hearing is of record.  At the hearing the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  He submitted additional evidence (a private medical opinion) along with a waiver of initial RO consideration of the additional evidence in November 2013.  See 38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see February 2012 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2010 to 2012.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The record reflects that the RO initially characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  Here, the Veteran has been diagnosed with major depressive disorder; his psychiatric claim has been recharacterized accordingly. 


FINDINGS OF FACT

1.  It is not shown that the Veteran meets criteria for PTSD in accordance with VA regulations based on the best medical evidence.  It is not shown that the Veteran has a diagnosis of PTSD in accordance with VA regulations.

2.  A psychiatric disorder (other than personality disorder) was not present during the Veteran's active service; a psychosis was not manifested in the first post-service year; and a psychiatric disorder is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was mailed a letter in July 2006 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  The Veteran was provided complete notice prior to the initial adjudication of the claim in September 2006.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that all available service personnel records, service treatment records (STRs) and post-service treatment records (including Social Security Administration records) have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran underwent the appropriate VA examination in February 2011.  The Board acknowledges the Veteran's assertions that the examination was inadequate essentially because of the attitude of the examiner toward PTSD cases.  See September 2013 hearing transcript.  However, the Board finds that his examination is adequate for adjudication purposes.  Review of the examination report indicated that the examiner reviewed the claims file and a complete rationale for the opinion provided.  

Discussion of the Veteran's 2013 hearing before the Board is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue as listed above was identified at the hearing.  Information was elicited from the Veteran concerning the etiology of his psychiatric disability, to include whether he had any evidence that such disability could be related to his active service.  The record was held open to allow the Veteran to submit such evidence.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

VA's duties to notify and assist are met. Accordingly, the Board will address the merits of the claim.

II.  Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The evidence does not show that the Veteran has been diagnosed with a psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)).  As the Veteran has not been shown to have a chronic disease under 38 C.F.R. § 3.309(a), service connected may not be awarded under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III.  Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disorder to include PTSD based on his service in the Republic of Vietnam.  As reflected in written submissions received from 2006 to 2007 and in hearing testimony provided in 2009 and 2013, he claims that he: heard rockets overhead and sirens going off; and saw wounded men and a Viet Cong hiding.  He contends that these events caused him fear.  In addition, the Veteran states that he did not fit in with the others in his unit because he refused to do drugs.  He described an incident in which a soldier threw a live grenade toward his shower, which exploded 20 yards from him and caused him no injuries.

The Veteran's service personnel records confirm his service in the United States Marine Corps from August 1968 to October 1970.  These records show that he served in the Republic of Vietnam from December 1969 to April 1970, to include service as a bulk fuel man.  These records are negative for evidence that the Veteran received any decorations or awards indicative of combat. 

The Veteran's STRs note that the Veteran was seen for a psychiatric evaluation in January 1970 because of frequent fighting.  The Veteran reported that he began fighting in high school.  Mental status examination revealed no neurosis, psychosis, or organic brain disease.  Impression was emotionally unstable personality.  The Veteran was seen in April 1970 after multiple episodes of fighting and racial conflicts.  The diagnosis was chronic paranoid schizophrenia.  The Veteran was Medivaced out of Vietnam for a psychiatric evaluation.  The diagnosis was emotionally unstable personality.  It was recommended that the Veteran be considered for separation due to unsuitability.   An October 1970 separation examination report notes that clinical psychiatric evaluation was normal.  

Following service, a December 1970 VA examination report notes that the Veteran reported getting into fights and having outbursts of temper since high school.  After examining the Veteran, the examiner noted a diagnosis of passive aggressing personality trait disturbance.  

The Veteran was hospitalized in June 1971 after hitting his girlfriend.  He left the VA hospital on an irregular discharge.  He was hospitalized again in from May 1971 to June 1971; the diagnosis was explosive personality.

The medical evidence shows that the Veteran received counseling for PTSD from a VA social worker beginning in 2006.  His complaints at that time included nightmares, avoidance and irritability.  However, as will be discussed in more detail below, none of these treatment records are show a diagnosis of PTSD within the meaning of VA regulations at 38 C.F.R. §§ 3.304(f), 4.125(a). 

A March 2007 VA examination report notes that, after reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with personality disorder, not otherwise specified.  

A February 2011 VA examination report contains a detailed discussion of the Veteran's psychiatric history and claimed stressors.  After reviewing the claims file and examining the Veteran, the examiner found that the Veteran had major depression and personality disorder, but did not meet the DSM-IV criteria for PTSD.  The examiner stated that the Veteran's major depression was not related to his military service.  In this regard, the examiner noted that there was significant military documentation of poor adjustment prior to military service.  During service, the Veteran was diagnosed with emotionally unstable personality and issued an administrative discharge.  No mood disorder was noted during service.  The examiner opined that the Veteran's current mood disturbance and social isolation are largely attributable to his personality disorder.  Regarding PTSD, the examiner acknowledged that the Veteran has been receiving counseling and treatment for what has been characterized as PTSD by various treatment providers.  However, he stated that these providers have not considered the Veteran's "long-standing, pre-military characterological patterns" of personality disorder and his alleged stressors of being picked on and not fitting in during service.  

An October 2013 psychological report, RBL, Ph.D., stated that he saw the Veteran on three occasions over four weeks and interviewed the Veteran via telephone on an additional three occasions.  There is no indication that he reviewed the Veteran's claims file.  He did not address the findings of personality disorder noted in the claims file or refer to any specific treatment record or examination report.  Dr. RLB stated that the Veteran has PTSD secondary to his military service and major depressive disorder.  Dr. RLB stated that the Veteran had no depressive symptoms prior to his military service.   

PTSD

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there are indications of PTSD in the claims file, the weight of the medical evidence of record indicates that the Veteran has not had a diagnosis of PTSD, in accordance with DSM-IV criteria, at any time during the appeal period.  See Brammer, supra.

In this regard, the Board finds the 2006 to 2012 VA outpatient diagnoses of PTSD to be of little probative value.  While these records demonstrate the presence of some symptoms of PTSD, they are not diagnoses of PTSD that meet the criteria of 38 C.F.R. § 4.125(a).  It does not appear that on any of these instances, the medical professionals took the time to actually assess whether the Veteran met the criteria for a diagnosis of PTSD per the DSM-IV.  

Moreover, regarding the October 2013 opinion from Dr. RBL, this opinion does not include any reasons and bases, discuss the Veteran's history of personality disorder, the 2011 VA examination findings, or any specific medical records in the claims file.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Conversely, the February 2011 VA opinion is clearly against the Veteran's claim.  The examiner opined that the Veteran does not have PTSD in accordance with DSM-IV criteria.  (Unlike a more general psychiatric disorder like depression, a PTSD diagnosis is based on a specific set of criteria.)  The VA physician who conducted the examination was identified as the chief of mental health services.  The report set forth in detail the Veteran's relevant social, military, and medical history.  His opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence as noted above.  The examiner provided a detailed explanation of the rationale for his conclusion, as noted above.  Of note, the examiner noted the symptoms of the Veteran's long standing personality disorder, which was present prior to service.  In light of the foregoing, the Board finds this opinion the most probative and persuasive evidence in this matter.

Finally, the Board notes that only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  To the extent that the Veteran asserts that he has PTSD related to service, as opposed to some other form of disability, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a diagnosis or a medical nexus opinion regarding the claimed PTSD.  See Jandreau, supra. 

Psychiatric Disorder (other than PTSD)

Although the Veteran has been diagnosed with a psychiatric disorder other than PTSD (depression, as noted above), the record does not contain any medical evidence that this psychiatric disorder was manifested in service.  Moreover, the evidence of record does not include any medical opinion that a current diagnosis of psychiatric disability is (or might be) related to the Veteran's service, and does not suggest that a current diagnosis of psychiatric disability might be related to his service.  In this regard, the February 2011 VA examiner's opinion is clearly against the claim.  (The October 2013 opinion from Dr. RBL merely states that depression was not present prior to service; it provides no etiology opinion.)

Finally, although a personality disorder was diagnosed during service, personality disorders are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303(c). 

The Veteran's believes that his psychiatric disability is related to his military service.  In this regard, the Board acknowledges Jandreau, supra, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current psychiatric disability is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value.

Conclusion

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


